Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 5/14/2019.  Claims 1- 20 are pending in the case and are original claims.  Claims 1, 9, and 17 are independent.  Claims 1-20 are rejected.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

CLAIMS REJECTIONS 
35 U.S.C. 103 Claim Rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under Joseph et al. (US 2019/0174314) A1) hereinafter “Joseph”, Hancock et al. (US 10,136,318 A1) hereinafter ‘Hancock”, Rudolph, et al., U.S. 2015/0289140 (hereinafter Rudolph), Holur, et al., U.S. 2004/0095924 (hereinafter Holur), Shoemaker, U.S. 2009/0250513 (hereinafter Shoemaker), and Thayer, et al., U.S. 20100253535 (hereinafter Thayer).

Regarding claims 1, 9, and 17 Joseph teaches:
A method comprising:  
“receiving, by one or more network devices of a provider network and from a user of a provider network, parameters for multiple subscription profiles; (¶[0048], lines 13-16, teach an “identifier receiving component 466 for receiving, from the UE 115, a subscriber identifier” where subscriber identifier is synonymous with subscription profile which include parameters.  ¶[0022], lines 16-24 teach the modified subscriber/network subscription “profile that can be used to authenticate on a neutral host network can correspond to a modified universal subscriber identity module (USIM) subscriber that may include one or more (e.g., a list of) service provider identifiers, corresponding mobile subscriber identifiers for using the service (e.g., which may be modified versions of an international mobile subscriber identity (IMSI)), and/or the like.”  ¶[0007], lines 14-16 teaches sending the subscriber identifier from the user equipment (UE) to a node/network device.  Fig. 2 and ¶[0040] lines 1-5, teach a private network in the form of an evolved packet core (EPC) 210.  
associating, by the one or more network devices, the multiple subscription profiles with an identifier for the private network to create private network subscription profiles; (¶[0022], lines 16-24 teach that the identifier generating 544 can generate the subscriber identifier (i.e., private network subscription profile) based on the service provider identifier and an associated modified mobile subscriber identity (i.e., subscription profiles).   
providing, by the one or more network devices, at least a portion of the private network subscription profiles from a core network of the provider network to an authentication proxy in the private network, (¶[0074], lines 9-13 teach, that the core network 410 facilitates authenticating the UE.  ¶[0074], lines 19-23 teach, that a local AAA (authentication authorization and accounting) proxy are provided the network subscription profiles/private network subscription profiles.)
wherein the authentication proxy performs authentication for an end device based on the private network subscription profiles. (¶[0074], lines 16-29 teach, that the network may recognize the new format of the modified mobile subscriber identity/private network subscription profiles, may identify an associated 3GPP AAA based on the realm, and may direct authentication signaling to the 3GPP AAA via a local AAA proxy, as described. Similarly, some components (e.g., AAA/HSS) can recognize the new format of the modified mobile subscriber identity, and may accordingly map to the correct subscription.)”
Joseph does not, but in related art, Hancock teaches: 
“storing, by the one or more network devices, the private network subscription profiles; and (Hancock, column 9, lines 23-27 teaches that the correlation component 320/private network subscription profiles can be stored in the locate data storage device of an AADD 310/authentication request directing device.”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Hancock with Joseph to store within a network device so that these values can be recalled.  The motivation to do so is to facilitate recalling subscriber identity/private network subscription profiles without the need to repeatedly recalculate these values/parameters.) 

Regarding claims 2 and 10, Joseph in view of Hancock teach:
“The method of claim 1 (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above)”.
Joseph in view of Hancock does not, but in related art, Rudolph teaches: 
“further comprising: providing, by the one or more network devices, a profile configuration template to solicit the parameters. (Rudolph, ¶ [0028], lines 1-5, teaches subscriber identity data templates/profile configuration template used to solicit parameters to optimize the loading of further subscriber identity data.)”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, in view of Hancock, in view of Rudolph to combine prior art elements according to known methods to yield predictable results by using the subscriber identity data templates/profile configuration template of Rudolph to more efficiently and systematically collect subscriber information and present the information to a network.  The motivation for this combination is to reduce data traffic and reduce load times of data (Rudolph, ¶ [0028], lines 17-19).

Regarding claim 3 and 11, Joseph in view of Hancock teaches: 
“The method of claim 1, (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above) wherein receiving the parameters includes: receiving parameters for wireless service from the core network.  (Joseph, Fig. 4 and ¶[0048] lines 5 16, teaches a core network 410 facilitates a network authentication so that parameters may be received from a core network 410 to accomplish authentication.)”

Regarding claim 4 and 12, Joseph in view of Hancock teaches: 
“The method of claim 1, (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above) wherein receiving the parameters includes: receiving parameters for wireless service from the private network.  (Joseph, Fig. 4 and ¶[0048] lines 5 16, teaches a core network 410 which is one form of a private network that facilitates a network authentication so that parameters may be received from a private network including base stations 105.)”

Regarding claim 5 and 13, Joseph in view of Hancock teaches: 
“The method of claim 1, (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above) wherein storing the private network subscription profiles comprises: storing the private network subscription profiles in one or more of a Home Subscriber Server (HSS) device or unified data management (UDM) device for the core network.  (Joseph, Fig. 2 and ¶[0074], lines 24-29, teach that an HSS to facility the authentication of UEs to a network.  If an HSS is used to authenticate UEs, then private subscription profiles of those UEs needs to be stored in the HSS so that this data can be used at the time of a future authentication.)”

Regarding claims 6 and 14, Joseph in view of Hancock teach:
“The method of claim 1 (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above)”.
Joseph in view of Hancock does not, but in related art, Holur teaches: 
“further comprising: 
receiving, by the one or more network devices and from the user of the private network, additional parameters for billing functions or fault-management, configuration, accounting, performance, and security (FCAPS) functions of the core network; and (Holur, Fig. 1 and ¶ [0017], lines 7-8, teaches a network using a billing authentication, administration, and accounting (AAA) server 54 that would keep track of billing.)
storing, in a memory of the one or more network devices, the additional parameters associated with the customer devices. (Holur, Fig. 1 and ¶ [0017], lines 7-8, teach using an AAA server and as understood by those of ordinary skill in the art, a server would have the capability to store at least the additional billing parameters.)”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, in view of Hancock, in view of Holur to combine prior art elements according to known methods to yield predictable results by using an AAA server to track billing data and for the AAA server of Holur to store that billing information.  The motivation for this combination is to efficiently provide a server in a network to track billing information.

Regarding claims 7 and 16, Joseph in view of Hancock teach:
“The method of claim 1, (Joseph in view of Hancock teaches the limitations of claim 1 as discussed above)”.
Joseph in view of Hancock does not, but in related art, Shoemaker teaches: 
“wherein the authentication proxy is included in a wireless access device for the private network.  (Shoemaker, ¶ [0050] lines 1-4 teach a wireless device employed as an authentication proxy for another device within a private network.)”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, in view of Hancock, in view of Shoemaker to combine prior art elements according to known methods to yield predictable results by using an AAA server to keep track of billing information.  The motivation for this combination is to keep track of billing information in order to send out an accurate bill at periodic intervals.

Regarding claim 8, Joseph in view of Hancock teaches: 
“The method of claim 7, (Joseph in view of Hancock teaches the limitations of claim 7 as discussed above) further comprising: 
storing, by the wireless access device, the private network subscription profiles; (Joseph, Fig. 4 and ¶[0048], lines 1-5, teach a memory 402 used in an authentication component 440 to authenticate a UE 115 in a core network so that authentication information about the UE 115 is stored in the authentication component 440.)
receiving, by the wireless access device, a connection request from an end device; and (Joseph, ¶[0048], lines 5-19, teach authenticating an UE 115 on a core network 401.  Of course an authentication would not be initialized if the request would have not been made.)
authenticating, by the wireless access device, the end device for a connection to the private network based on the private network subscription profiles. (Joseph, ¶[0048], lines 12-16, teaches provisioning/authenticating a UE 115 to access a network 410).”

Regarding claim 15 Joseph in view of Hancock teaches:
“The one or more computing devices of claim 9, (Joseph in view of Hancock teaches the limitations of claim 9 discussed above)
wherein, when storing the private network subscription profiles, the one or more processors are further configured to execute the instructions to:  (Joseph, ¶[0045], lines 20-22, teach storing modified USIM subscription s to the UE 115 for secured storage.)
store the private network subscription profiles with other private network subscription profiles, (Joseph, ¶[0045], lines 20-22, teach storing modified USIM with other profiles.) wherein the private network subscription profiles and the other private network subscription profiles are distinguished based on a private network identifier associated with a subscription profile of each end device. (Joseph, ¶[0022], lines 19-24, teaches private subscription profile identifiers/private 

Regarding 18, Joseph in view of Hancock teach:
“The non-transitory computer-readable medium of claim 17, further comprising instructions to cause the at least one processor to: (Joseph in view of Hancock teaches the limitations of claim 17 as discussed above)”.
Joseph in view of Hancock does not, but in related art, Thayer teaches: 
“provide a profile configuration template to solicit the parameters, wherein the profile configuration template includes controls to solicit structured user input.  (Thayer, ¶ [0069], lines 10-18, and Fig. 3, teach the generating of a registrant profile 350 by extracting relevant identity-related data and populating a template and/or form. Alternatively, the registrant 190 may be provided with a template and/or form, perhaps on a website, to manually generate a registrant profile 350.)”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, in view of Hancock, in view of Thayer to combine prior art elements according to known methods to yield predictable results by using the subscriber identity data templates/profile configuration template of Thayer to more efficiently and systematically collect subscriber information and present the information to a network.  The motivation for this combination is to reduce data traffic and reduce load times of data.

Regarding 19, Joseph in view of Hancock teach:
“The non-transitory computer-readable medium of claim 18, (Joseph in view of Hancock and in further view of Thayer teaches the limitations of claim 18 as discussed above.)  
for the wireless core network.  ((Joseph, ¶[0074], lines 9-13 teach, that the core network 410.)”
Joseph in view of Hancock does not, but in related art, Thayer teaches: 
“wherein the profile configuration template to solicit the parameters incudes parameters (Thayer, ¶ [0069], lines 10-18, and Fig. 3, teach the generating of a registrant profile 350 by extracting relevant identity-related data and populating a template and/or form. Alternatively, the registrant 190 may be provided with a template and/or form, perhaps on a website, to manually generate a registrant profile 350.)”
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, in view of Hancock, in view of Thayer to combine prior art elements according to known methods to yield predictable results by using a profile configuration template to solicit the parameters for the wireless core network.  This provide for an efficient way to enter the parameters and organize data representing parameters of the wireless core network.

Regarding claim 20, Joseph teaches:
“The non-transitory computer-readable medium of claim 18, further comprising instructions to cause the at least one processor to: (Joseph in view of Hancock in further view of Thayer teaches the limitations of claim 18 as discussed above.)
provide, to a remote subscriber identity module (SIM) provisioning platform and based on the parameters, instructions to initiate SIM profile change on one of the end devices., (Joseph, ¶[0045], lines 20-22, teach modifying the USIM subscription profile has been modified and that the UE 115 may update its USIM subscription profile based on the modified subscription information received from a base station.)”

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0208153 (Mizell et al.) discloses a policy base mobile internet protocol system.  US 2020/0186574 (Amin et al.) discloses a dynamic session initiation protocol peering configuration that includes dynamically exchanging session initiation protocol (SIP) configurations between a SIP node and a neighbor SIP node..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435